Filed:  February 25, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT

 and LAWRENCE B. GEORGE,
	Petitioners,
	v.
HARDY MYERS,
 Attorney General,
State of Oregon,
	Respondent.
JONATHAN POISNER,
	Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
(SC S49001 (Control), SC S49019)
(Cases Consolidated)
	En Banc
	On modified ballot title filed February 14, 2002.*
	No appearance by petitioners.
	Janet A. Metcalf, Assistant Attorney General, Salem, filed
the filing of modified ballot title for respondent.  With her on
the filing were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General. 	
	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).
	*333 Or 268, ___ P3d ___ (February 7, 2002) (referring
ballot title for modification).
		The court in this ballot title review proceeding
determined that the Attorney General's certified ballot title for
a proposed initiative measure, which the Secretary of State
denominated as Initiative Petition 119 (2002), failed to comply
substantially with statutory standards.  Hunnicutt/Poisner v.
Myers, 333 Or 268, ___ P3d ___ (February 7, 2002).  Under ORS
250.085(8), the court referred the ballot title to the Attorney
General for modification.  The Attorney General has filed a
modified ballot title for the proposed initiative measure, and no
party to the ballot title review proceeding has objected.  See ORS 250.085(9) (setting out period within which party may object
to modified ballot title and requiring court to certify modified
ballot title if no objection filed).
		The modified ballot title for Initiative Petition 119
(2002) states:

"AMENDS CONSTITUTION:  REPEALS ANY 2000 AMENDMENTS TO COMPENSATION RIGHT WHEN GOVERNMENT TAKES PRIVATE PROPERTY; RETAINS PRE-EXISTING RIGHT
		"RESULT OF 'YES' VOTE:  'Yes' vote repeals any
2000 amendments providing for payment of compensation
when government regulation reduces property value,
retains preexisting right to payment of just
compensation.
		"RESULT OF 'NO' VOTE:  'No' vote rejects repeal of
any amendments approved by voters in 2000 election that
provide for payment of compensation when government
regulation reduces property value.
		"SUMMARY:  Amends Constitution.  Before 2000
election, the state constitution already provided for
payment of just compensation when government takes
private property for public use, but payment was not
required when property value was only reduced.  At 2000
election, voters voted on measure that, with some
exceptions, generally expanded the right to payment of
government compensation to a property owner by
providing for payment when state, local government
regulation reduces property value.  2000 measure also
included other provisions.  2000 measure has been
challenged on constitutional grounds.  When this ballot
title was prepared, that challenge had not been
resolved.  This proposal would repeal the 2000 measure
if that measure survives the constitutional challenge
and is upheld."

		The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).